Citation Nr: 0733739	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO. 05-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial increased rating for right 
shoulder strain, prior to September 19, 2006, evaluated as 10 
percent disabling. 

2. Entitlement to an initial increased rating for right 
shoulder strain, since September 19, 2006, currently 
evaluated as 20 percent disabling. 

3. Entitlement to an initial increased rating for 
degenerative joint disease (DJD) of the right knee, currently 
evaluated as 10 percent disabling. 

4. Entitlement to an initial increased rating for DJD of the 
left knee, currently evaluated as 10 percent disabling. 

5. Entitlement to an initial increased (compensable) rating 
for bilateral hearing loss.

6. Whether new and material evidence has been submitted to 
reopen the claim for service connection for left shoulder 
strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served in excess of 20 years and retired from 
active duty in September 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO). 

By rating decision of June 2004, service connection for right 
shoulder strain, DJD of the left and right knees, and right 
shoulder strain was granted, and each disability was awarded 
a 10 percent rating, effective February 2000. The RO also 
found that new and material evidence had not been presented 
to reopen the claim for service connection for left shoulder 
strain. 

By rating decision of August 2004, service connection for 
bilateral hearing loss was granted with an evaluation of zero 
percent, effective February 2000. Effective September 2006, 
the disability rating for the veteran's right shoulder strain 
was increased to 20 percent. The United States Court of 
Appeals for Veterans Claims (Court) indicated that a claimant 
will generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1992). Therefore, the claims for initial increased ratings 
remain in appellate status. 


FINDINGS OF FACT

1. The veteran is right hand dominant. 

2. Since the date of receipt of his claim on February 10, 
2000, the veteran's right shoulder strain has been 
characterized as productive of pain with limitation of motion 
at shoulder level. 

4. The veteran's DJD of the right knee is productive of pain 
and limitation of motion to no less than zero degrees of 
extension and flexion of 90 degrees. 

5. The veteran's DJD of the left knee is productive of pain 
and limitation of motion to no less than zero degrees of 
extension and flexion of 90 degrees. 

6. Results of the November 2003 VA audiometric examination 
correspond to a Level II hearing in the right ear and level 
II in the left ear. 

7. Service connection for left shoulder strain was denied by 
rating decision of February 2002. The veteran was notified of 
that decision and of his appellate rights that same month, 
and he did not file a timely appeal.

8. Evidence submitted since the February 2002 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a left shoulder strain. 






CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent beginning 
February 10, 2000 for right shoulder strain are approximated. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2007). 

2. The criteria for an initial rating in excess of 20 percent 
since February 10, 2000, for right shoulder strain are not 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2007). 

3. The criteria for an initial rating in excess of 10 percent 
for DJD of the right knee are not met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 
5260, 5261 (2007). 

4. The criteria for an initial rating in excess of 10 percent 
for DJD of the left knee are not met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 
5260, 5261 (2007). 

5. The criteria for a compensable initial rating for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007). 

6. The February 2002 rating decision which denied service 
connection for left shoulder strain is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

7. Evidence submitted subsequent to the February 2002 denial 
of service connection for left shoulder strain is not new and 
material, and the claim is not reopened. 38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I. Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim. See 38 C.F.R. § 3.159 (2007). These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004). VCAA notice errors 
(either in timing or content) are presumed prejudicial, but 
VA can proceed with adjudication if it can show that the 
error did not affect the essential fairness of the 
adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law. Sanders v. Nicholson, 487 
F.3d 881 (2007). By letters dated in July 2001, July 2003, 
and December 2004, the veteran was advised in accordance with 
the VCAA, and in accordance with the specific requirements of 
C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits to be assigned if service connection is awarded. The 
March 2007 SSOC indicates that the veteran was sent a Dingess 
notification letter in March 2006. 


There is no evidence of record indicating that the veteran 
received the notice consistent with Dingess. No additional 
evidence was presented, and the Board has proceeded to 
adjudicate the claims. In any event, since the preponderance 
of the evidence is not in favor of his claims on appeal, any 
question as to the appropriate disability rating and 
effective date to be assigned is moot. Therefore, this 
notice, if not received, did not affect the essential 
fairness of the adjudication. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical records, VA contract 
examinations, and treatment records from Camp Lejuene since 
his retirement. There are no known additional records to 
obtain. 

Specifically with regard to the veteran's attempt to reopen a 
claim of service connection for a left shoulder, because the 
application is presently denied, VA's duty to assist has not 
attached and there is no basis upon which to direct a medical 
examination as requested by the veteran's representative in 
October 2003. 
38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach). 

The record as it stands includes sufficient competent 
evidence to decide theses claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.

II. Increased Initial Ratings

Service connection was established for right shoulder strain, 
DJD of the right knee, and DJD of the left knee, by rating 
decision of June 2004. A 10 percent evaluation was assigned 
for each disability, effective from February 2000. By rating 
decision of August 2004, service connection was granted for 
bilateral hearing loss. A noncompensable evaluation was 
assigned effective from February 2000. The rating for the 
right shoulder strain was increased to 20 percent, effective 
September 2006. These evaluations have been in effect to this 
date. These are initial ratings from the grant of service 
connection. 

The case of Fenderson v. West, 12 Vet. App. 119 (1999), 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition. The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

As to the veteran's joint claims, DeLuca v Brown, 8 Vet. App. 
202 (1995), should be considered. In DeLuca, the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion mandate consideration of 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
and factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the like. 
38 C.F.R. § 4.40. 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45. 

Right Shoulder Strain

The veteran contends that he has right shoulder strain that 
is more severe than the current evaluation reflects, and 
asserts that he should have an increase in the rating for his 
right shoulder. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue). In particular and with application of the 
benefit-of-the-doubt doctrine, the Board has concluded that a 
20 percent disability rating is warranted for the entire 
period of the claim at issue - i.e., since February 10, 2000, 
the date of receipt of the veteran's claim for service 
connection. 

The veteran's right shoulder disability is presently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5019, bursitis. The 
disease under this diagnostic code will be rated under 
limitation of motion of the affected shoulder, as arthritis, 
degenerative. In turn, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. (DC 5200, etc). When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

However, the Board must also consider rating the veteran's 
service-connected disability under a different Diagnostic 
Code, in order to avail him of the most advantageous 
evaluation. The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992). The Board has 
concluded in this regard that application of 38 C.F.R. § 
4.71a, Diagnostic Code 5201 for the entire period under 
appeal is appropriate, and the evidence warrants a 20 percent 
rating.

Although various medical examinations conducted have not 
consistently demonstrated the same severity of symptoms, it 
is clear that the veteran's subjective report of symptoms has 
remained constant. Service medical records show complaints 
related to the right shoulder. He sustained a strain after 
lifting a box. He then complained of pain, and clinical 
examination demonstrated palpable spasm and tenderness noted. 
In September 1993, he began physical therapy for the 
shoulder. He was treated for impingement syndrome. Although 
X-ray studies were normal, it was noted that the veteran, 
then on active military duty with the U.S. Marine Corps, was 
unable to perform physical fitness testing because of an 
inability to do push-ups - certainly a suggestion of an 
impairment of upper body functional capacity.  

In November 2003, the veteran underwent a VA contract 
examination. On examination, there was no evidence of heat, 
redness, swelling, or effusion. Flexion was accomplished from 
0 to 150 degrees, abduction 0 to 130 degrees, external 
rotation 0 to 60 degrees, and internal rotation 0 to 
60 degrees. The examiner indicated that normal for those 
motion was flexion 0 to 180 degrees, abduction 0 to 180 
degrees, external rotation 0 to 90 degrees, and internal 
rotation 0 to 90 degrees. X-rays of the right shoulder were 
normal. The pertinent diagnosis was right shoulder strain. 
Subjective factors included stiffness, limited range of 
motion, pain on lying down, reaching, and prolonged standing 
and sitting. Objective factors included limited range of 
motion. While the examiner noted that pain had set in upon 
movement, he did not specify at what points the symptom was 
elicited. 

In September 2006, the veteran underwent another VA contract 
examination. The veteran related that he had constant pain in 
his right shoulder at a level 10 on a scale of 1 to 10. He 
described the pain as crushing, aching, cramping, and burning 
sharp pain. It was elicited by physical activity and also 
came on by itself. Physical examination indicated flexion 
accomplished from 0 to 90 degrees with pain occurring at 90 
degrees, abduction of 0 to 90 degrees with pain occurring at 
90 degrees, and external and internal rotation of 50 degrees, 
with pain occurring at 50 degrees. 

After repetitive use, the veteran stated that the range of 
motion was additionally limited by pain, fatigue, weakness, 
lack of endurance, and incoordination with pain, having the 
major functional impact on the range of motion, without 
additional limitation of decreased range of motion. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for either arm when motion is limited to 
shoulder level. While clinical findings prior to 
September 19, 2006, did not show the veteran's right shoulder 
motion limited to shoulder level, the Board is unable to find 
that the preponderance of the evidence is against a finding 
that the veteran did not then have subjective symptoms which 
are largely consistent with those he reported throughout the 
pendency of this claim. 

During the September 19, 2006 VA contract examination, the 
evidence showed that the veteran's motion was limited to 
90 degrees, shoulder level with pain. This warrants no more 
than the already established 20 percent rating for the 
veteran's right shoulder strain. Limitation of motion, midway 
between side and shoulder level, necessary for a 30 percent 
rating, has not been shown at any time during the rating 
period. Therefore, an increased initial rating is not 
warranted. 

Based on the foregoing, a 20 percent rating will be granted 
for the entirety of the period of appeal - i.e., beginning 
February 10, 2000 and under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201. The appeal is granted to this extent and to this 
extent only. 


DJD of the Knees

The veteran contends in essence, that DJD of the right and 
left knees are more severe than the current evaluations 
reflect. The veteran maintains that he has stiffness, pain, 
and locking of his knees. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
(DC 5200, etc) When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion, to be combined not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5260, flexion limited to 60 degrees warrants a noncompensable 
rating. Flexion limited to 45 degrees warrants a 10 percent 
rating. To warrant a 20 percent rating, flexion must be 
limited to 30 degrees. Finally, flexion limited to 15 degrees 
is rated 30 percent. 


Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5261, extension limited to 5 degrees warrants a 
noncompensable rating. Extension limited to 10 degrees 
warrants a 10 percent rating. To warrant a 20 percent rating, 
extension must be limited to 15 degrees. Extension limited to 
20 degrees warrants a 30 percent rating. A 40 percent rating 
is warranted for extension limited to 30 degrees. Finally, 
extension limited to 45 degrees is rated 50 percent. 

Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (leg, limitation of flexion) and Diagnostic Code 5261 
(leg, limitation of extension) codified at 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint. See 
VAOPGCPREC 9-2004. 

Under 38 C.F.R. § 4.71a,Diagnostic Code 5257, a 10 percent 
evaluation contemplates slight subluxation or lateral 
instability. To warrant a 20 percent evaluation, moderate 
subluxation or lateral instability must be shown. A 
30 percent evaluation is warranted for severe subluxation or 
lateral instability. 

Evidence relevant to the severity of the veteran's bilateral 
knee condition includes service medical records which show he 
was seen and treated for patellofemoral syndrome in service. 
X-rays taken at that time showed bilateral calcific 
tendonitis. 

The veteran underwent a VA contract examination in 
November 2003. He complained of pain, locking of both knees, 
difficulty using stairs and discomfort wit prolonged standing 
or sitting. Physical examination of both knees showed range 
of motion of both knees of 0 to 90 degrees. Normal range of 
motion per the examiner was described as 0 to 140 degrees. 
Neither knee showed swelling, heat, or redness. There was no 
subluxation, locking, pain, joint effusion or crepitus of 
either knee. X-ray examination showed early osteoarthritic 
changes. The pertinent diagnosis was DJD of the knee, 
bilateral. The subjective factors were pain and stiffness 
with prolonged weight bearing. The objective factor was 
limitation of motion.

The veteran underwent additional VA contract examination in 
September 2006. He complained of weakness, stiffness, 
swelling, heat, redness, giving way, lack of endurance, 
locking, and fatigability in the knee joints, bilaterally. He 
stated that his condition had improved but was never 
relieved. Physical examination of the knees revealed guarding 
of movement, most limited by morbid obesity. There was no 
evidence of edema, effusion, palpable tenderness, redness, or 
heat. Range of motion of the knee joints was flexion of 0 to 
90 degrees, bilaterally, with pain occurring at that point, 
and extension of 0 degrees, bilaterally, with pain occurring 
at that point. Normal flexion was described by the examiner 
as 140 degrees and extension of 0 degrees. Knee reflexes were 
2+, bilaterally. The pertinent diagnosis was DJD of the 
knees, bilaterally. 

The medical evidence establishes that during the entire 
appeal period, the symptoms associated with the veteran's 
right and left DJD of the knee warrants no more than the 
currently assigned 10 percent evaluation. The medical 
evidence of record shows that the veteran's knee disability 
did not show any subluxation or lateral instability, 
necessary for a compensable evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5257. 

VA General Counsel opinions have held that arthritis and 
instability of a knee may be rated separately under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5257. VAOPGCPREC 9-98; 
VAOPGCPREC 23-97. As the evidence shows that the veteran does 
not have any instability of the knees, separate ratings are 
not assignable in the instant case.

Additionally, he is not shown to have limitation of flexion 
to 45 degrees or limitation of extension to 10 degrees, such 
that a 10 percent rating would be warranted based on either 
limitation of extension or limitation of flexion under 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. The veteran 
has full motion on extension and flexion has been limited to 
90 degrees. When compared with standard range of knee motion 
(0 to 140 degrees, see 38 C.F.R. § 4.71, Plate II), the 
veteran's knee motion, even considering his complaints of 
pain, is not shown to warrant additional disability rating. 
More significantly, such findings do not meet the criteria 
for an increased evaluation under either Diagnostic Code 5260 
(requiring flexion limited to 30 degrees or less) or 5261 
(requiring extension limited to 15 degrees or more). However, 
consistent with the premise that arthritis with some 
limitation of motion warrants at least a 10 percent 
evaluation (see 38 C.F.R. § 4.59), a 10 percent evaluation 
continues to be assignable under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

Additionally, there is no objective evidence that pain on use 
of the joint results in limitation of motion to a degree 
which would support a higher 20 percent rating. The veteran's 
knee range of motion does not meet the criteria for a 
compensable rating (flexion limited to 45 degrees or less and 
extension limited to 10 degrees or less). 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Moreover, 
since the presence of ankylosis is not shown, an evaluation 
under 38 C.F.R. § 4.71a,Diagnostic Code 5256 is also not 
warranted. The veteran also does not warrant a rating under 
Diagnostic Codes 5258 or 5259, because there is no evidence 
of removal or dislocation of the cartilage. 

Under the foregoing circumstances, a basis upon which to 
assign an initial evaluation in excess of the 10 percent 
presently assigned for each knee has not been shown, and the 
veteran's appeal is denied. 


Bilateral hearing loss

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables. See 38 C.F.R. 
§ 4.85(h), Table VI, Table VII. Table VI correlates the 
average pure tone sensitivity threshold (derived from the sum 
of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by 
four) with the ability to discriminate speech, providing a 
Roman numeral to represent the correlation. Each Roman 
numeral corresponds to a range of thresholds (in decibels) 
and of speech discriminations (in percentages). Level I 
represents essentially normal acuity, with Level XI 
representing profound deafness. The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI. See 38 C.F.R. § 4.85. 

During this appeal period, the veteran underwent a VA 
contract audiology examination in November 2003. Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
30
30
45
55
RIGHT
30
25
35
45

Average pure tone thresholds were 40 in the left ear and 
33.75 in the right ear. Speech recognition ability was 88 in 
both ears. 

The veteran does not meet the criteria for an exceptional 
pattern of hearing loss. Thus, consideration of 38 C.F.R. 
§ 4.86 is not warranted.

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 for the right ear with 
the line for percent of discrimination from 84 to 90, the 
resulting numeric designation for the right ear is level II. 
Average puretone threshold average between 42 and 49 with the 
line for percent of discrimination from 88 to 90, results in 
a numeric designation for the left ear at level II. Level II 
hearing acuity for the left ear combined with level II 
hearing acuity for the right ear equates to a noncompensable 
evaluation. 38 C.F.R. § 4.85, Table VII. 

The veteran was seen in the audiology clinic at Camp LeJeune 
in August 2004. His examination was not considered an 
examination for hearing impairment for VA purposes which 
requires a Maryland CNC test and a puretone audiometry test 
conducted by a state licensed audiologist. See 38 C.F.R. 
§ 4.85. However, the examination showed some hearing loss 
with excellent speech discrimination. 

Through his representative, the veteran contended in 
August 2007 that the VA audiological examination in this case 
was inadequate because of flawed methodology employed to 
determine the veteran's auditory acuity.

However, the November 2003 examination report indicates that 
the examiner noted that the veteran had difficulty hearing 
television, radio, and conversations. Nonetheless, the 
audiologist noted the veteran had "mild" hearing loss, and 
tinnitus, for which service connection has been granted and a 
10 percent evaluation assigned. These findings are consistent 
with the veteran's subjective complaints as to the effect of 
both hearing loss and tinnitus on his daily functioning, and 
support the currently-assigned ratings. Martinak v. 
Nicholson, No. 05-1195 (August 23, 2007); 38 C.F.R. § 4.10. 

The Board is bound in its decisions by the regulations of the 
Department. 38 U.S.C.A. § 7104(c). The supplementary 
information included with the publication of the revisions to 
the Schedule for rating hearing loss (64 FR 25206 (May 11, 
1999)) discusses VA's choice of methodology employed for 
determining impairment of auditory acuity. In short, the use 
of the Maryland CNC speech discrimination test and the 
puretone threshold average determined by an audiometry test 
was established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 FR 
44117). That regulation changed the method of evaluating 
hearing loss based on a VA study on hearing loss testing 
methods and assistive hearing devices that Congress had 
requested in 1984. The results of this study were published 
by VA in a January 1986 report entitled "Report on Hearing 
Loss Study."

Thus, the Schedule for rating hearing loss provides for a 
specific testing methodology to be employed in determining 
auditory acuity for compensation purposes. This long- 
standing methodology was properly administered in this case, 
and there is no evidence that VA improperly interpreted the 
testing results.

Of course, the Schedule does provide for modified rating of 
"exceptional patterns of hearing impairment." See 38 C.F.R. § 
4.86(b). This provision was meant to compensate for a pattern 
of hearing impairment that is an extreme handicap in the 
presence of environmental noise. VHA has concluded that when 
this pattern of impairment is present, a speech 
discrimination test conducted in a quiet room with sounds 
amplified does not always reflect the extent of impairment 
experienced in an ordinary environment. See 64 FR 25200, 
25203 (May 11, 1999). Yet no such exceptional pattern of 
hearing impairment has been demonstrated in this case.

The evaluations derived from the Schedule are intended to 
make proper allowance for improvement by hearing aids. VHA 
consultants have "indicated that it is well accepted in the 
audiological literature that the better the speech 
discrimination score, the better the overall result with 
hearing aids . . ." See 64 FR 25200, 25204 (May 11, 1999). An 
examination to determine any improvement based on the 
veteran's use of hearing aids is therefore unnecessary.

The Board concludes that the audiology examination in this 
case was adequate and reliance on the results conforms with 
the law. The Board also notes that there is no indication 
that referral for a rating on an extraschedular basis is 
warranted. See 38 C.F.R. § 3.321(b). That is, there is no 
evidence that the veteran's bilateral hearing loss has 
markedly interfered with his employment or required frequent 
hospitalization.


The Petition to Reopen the Claim of Service Connection
for Left Shoulder Strain

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108. 

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a). 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for left shoulder strain was denied by 
rating decision of February 2002. No evidence had been 
submitted that established that the veteran had left shoulder 
strain related to service. The veteran's service medical 
records were negative for findings, treatment, or diagnosis 
of left shoulder strain. Although the records showed on 
retirement examination medical history that the veteran had 
chronic bilateral shoulder pain, none of the medical evidence 
of record shows treatment and complaints for anything other 
than right shoulder pain in service. The veteran was sent 
notice of the denial in a letter of February 2002, and he did 
not timely appeal this decision. 

The Board has reviewed the evidence received into the record 
since the February 2002 RO denial and finds that new and 
material evidence has not been submitted sufficient to reopen 
the claim for service connection for left shoulder strain. 
The only evidence submitted to the record since the 
February 2002 denial was evidence of some limitation of 
motion of the left shoulder on November 2003 VA contract 
examination. This evidence does not substantiate the 
veteran's claim that he has left shoulder strain related to 
service. 



At the time of the November 2003 VA examination, the x-rays 
showed a normal left shoulder and the examiner did not link 
the veteran's left shoulder complaints/strain to an event in 
service. Significantly as to left shoulder degenerative joint 
disease, the November 2003 examination report indicates that 
radiographic examination detected no muscle or joint 
abnormalities.  The only link of a present left shoulder 
strain and service is the veteran's statements of such. The 
veteran's contention regarding the etiology of his disability 
is not competent, since as a layperson, he is not competent 
to provide medical opinions that otherwise require medical 
expertise. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
Therefore, this evidence although new, is not material, as it 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim. 

In sum, the evidence submitted since the February 2002 RO 
denial does not directly relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
left shoulder strain. Therefore, the petition to reopen the 
claim for service connection for left shoulder strain is 
denied.


ORDER

An 20 percent rating for right shoulder beginning February 
10, 2000 is granted. 

An disability rating greater than 20 percent for right 
shoulder strain is denied.

An initial increased rating for DJD of the right knee is 
denied. 

An initial increased rating for DJD of the left knee is 
denied. 


				
	(CONTINUED ON NEXT PAGE)

An initial compensable rating for bilateral hearing loss is 
denied. 

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for left 
shoulder strain, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


